Colburn, J.
The only exception upon which the defendant relies, as the case is presented to us upon her brief, is to the overruling of the third, fourth and fifth grounds, or reasons, stated in her motion for a new trial. No authority is cited except the Pub. Sts. c. 153, § 8.
These reasons for a new trial relate entirely to rulings, or omissions to rule, during the progress of the trial and before verdict, to which the defendant had full opportunity to except, if she saw fit, but omitted to do so; and her motion for a new trial was addressed to the discretion of the court, and to the exercise of that discretion she has no ground of exception. Lowell Gas Light Co. v. Bean, 1 Allen, 274. Kidney v. Richards, 10 Allen, 419. Phillips v. Soule, 6 Allen, 150. Whittaker v. West Boylston, 97 Mass. 273. McAllister v. Burrill, 98 Mass. 334. Behan v. Williams, 123 Mass. 366.
There are cases of motions for new trials, based upon something which has occurred since the trial, or which was not known until after the trial, which raise questions of law, to the rulings upon which exceptions will lie, and it is to such cases that the statute upon which the defendant relies relates. Lowell Gas Light Co. v. Bean, ubi supra. Woodward v. Leavitt, 107 Mass. 453, 460. Commonwealth v. Tobin, 125 Mass. 203. Munde v. Lambie, 125 Mass. 367. Exceptions overruled.